Citation Nr: 0938263	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a higher initial disability rating for 
recurrent tension-type headaches, rated as noncompensable as 
of November 1, 2004 and 10 percent disabling as of January 1, 
2005.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran had active duty for training from June 1981 to 
September 1981 and served on active duty from March 1985 to 
October 2004, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In December 2004, the RO granted service connection 
for recurrent tension-type headaches with a noncompensable 
evaluation effective November 1, 2004.  In an April 2009 
rating decision, the RO granted a 10 percent rating effective 
January 1, 2005.  


FINDINGS OF FACT

1.  As of November 1, 2004, the service-connected recurrent 
tension-type headaches have been manifested by the recurrence 
of tension-type headaches several times a week.  

2.  The prostrating headaches associated with migraines have 
not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for recurrent 
tension-type headaches were met as of November 1, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 
8045, 8046, 8100 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
recurrent tension-type have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 8045, 8046, 
8100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, in July 2004, the RO provide the Veteran with 
notice explaining the type of evidence necessary to 
substantiate her claims for service connection, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
She was not provided the information as to rating or 
effective dates, but she was not prejudiced thereby.  She was 
provided the earliest effective date permissible by law, the 
day after completing active service, and she had actual 
knowledge of her right to appeal the rating and did so.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

VCAA notice as to the increased rating was provided in 
December 2005.  Thereafter, the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a 
supplemental statement of the case and rating decision issued 
in April 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  Her 
available post-service treatment records have also been 
obtained.  The Veteran has had VA examinations.  
Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service connection has been granted for recurrent tension 
type headaches.  There are no specific rating criteria for 
that disability.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2009).  

In this case, the RO rated the disability as analogous to 
migraines.  Migraine will be rated as 50 percent disabling 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  It 
will be rated as 30 percent disabling with characteristic 
prostrating attacks occurring on an average once a month 
over last several months.  It will be rated as 10 percent 
disabling with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A noncompensable 
rating will be assigned for less frequent attacks.  
38 C.F.R. § 4.124(a), Code 8100 (2009).  

Other codes also provide criteria for headaches.  For brain 
disease due to trauma:  purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  38 C.F.R. § 4.124(a), Code 
8045 (2009).  For cerebral arteriosclerosis:  purely 
subjective complaints such as headache, dizziness, tinnitus, 
insomnia and irritability, recognized as symptomatic of a 
properly diagnosed cerebral arteriosclerosis, will be rated 
10 percent and no more under diagnostic code 9305.  38 C.F.R. 
§ 4.124(a), Code 8046 (2009).  

Discussion

In a letter dated in June 2004, a private physician, C. B. 
L., M.D., wrote that the Veteran's history was positive for 
occasional headaches.  

On examination for separation from service, in August 2004, 
the Veteran reported that she had been having frequent severe 
headaches for approximately 5 - 6 years.  She had had a CAT 
(computerized axillary tomography) scan with no findings.  

On VA General Medical examination, in August 2004, the 
Veteran complained of headaches.  She said she had headaches 
since 1997 and had extensive negative evaluations.  She took 
Extra Strength Excedrin with relief of pain.  Physical 
examination did not produce any relevant findings.  
Neurologic responses were normal and psychiatric status was 
apparently normal.  The diagnosis was recurrent tension-type 
headaches.  

In a statement dated in January 2006, the Veteran reported 
that whenever she mentioned her headaches to her doctor he 
usually said they were stress related and were pretty common.  
She did not think he even made a note about it.  She attached 
a headache diary.  She stated that she had at least 3 to 4 
headaches a week, some worse than others.  Her letter also 
recounted the onset of her headaches in the 1990's.  

The Veteran's husband also provided a statement in January 
2006.  They had been married for 31/2 years and she always had 
headaches.  She kept bottles of Extra Strength Excedrin in 
the kitchen, bathroom, bedroom, and in her purse.  Over the 
last year and a half, the headaches seemed to be more 
frequent and severe.  She averaged 3 to 4 headaches a week.  
Most of them occurred at night or early morning, some were 
more severe than others.  

The Veteran submitted a diary of her headaches covering the 
period from January 2005 to January 2007.  It recounted her 
headaches, their symptoms, and treating them with Excedrin 
and rest.  

In December 2008, the Veteran was afforded a VA neurological 
examination.  She described strong pounding headaches, 
frontal to parietal, with occasional nausea and throbbing.  
She had mild to moderate headaches daily and severe headaches 
twice per week.  The duration was 1 to 2 hours.  She treated 
them with over the counter Excedrin, taking two daily.  She 
reported that two years earlier she saw a doctor who gave her 
a brain scan that was normal.  She had not been treated with 
preventative medicine and had not been treated in the 
emergency room.  As to migraines, it was reported that they 
had occurred weekly during the last 12 months and were not 
treated with continuous medication.  Less than half the 
attacks were reportedly prostrating and the duration was for 
hours.  Examination responses were normal.  The diagnosis was 
migraine headaches and tension headaches.  Pain affected her 
occupation.  

Conclusion

For subjective complaints of headache, the rating criteria 
provide that the evaluation will be 10 percent and no more.  
38 C.F.R. § 4.124(a), Codes 8045, 8046 (2009).  Diagnostic 
code 8100 provides a 10 percent rating where there are 
characteristic prostrating migraine attacks averaging one in 
2 months over last several months.  The next higher rating, 
30 percent, requires characteristic prostrating attacks 
occurring on an average of once a month over last several 
months.  38 C.F.R. § 4.124(a), Code 8100 (2009).  Prostration 
is extreme exhaustion or powerlessness.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 1367 (28th ed., 1994).  
Prostration is a marked loss of strength as in exhaustion.  
STEDMAN'S MEDICAL DICTIONARY, 1461 (27th ed., 2000).  The 
prostrating attacks associated with migraine headaches 
essentially completely debilitate the sufferer during an 
attack, and once an attack has begun, do not usually respond 
to over-the-counter medication.  While the attacks the 
Veteran has described undoubtedly interfere with her 
activities, they are not the prostrating attacks associated 
with migraine.  Thus, it is not appropriate to rate her 
headaches as analogous to prostrating migraines.  The 
headaches described by the Veteran are more closely analogous 
to and more closely approximate those for which diagnostic 
codes 8045 and 8046 provide a 10 percent rating.  38 C.F.R. 
§§ 4.7, 4.20 (2009).  In light of the August 2004 separation 
examination and the August 2004 VA examination, this 10 
percent rating should have begun the day after the Veteran 
left active service, November 1, 2004.  Therefore, while we 
can not assign a higher rating, the Board grants the earliest 
possible effective date.   

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the headaches have not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2009) has been considered 
whether or not they were raised by the Veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2009).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claims in this case shows 
that the headaches do not by themselves or together with 
other service-connected disabilities render the Veteran 
unemployable.  That is, the record here does not raise a TDIU 
claim.  


ORDER

An initial disability rating of 10 percent for recurrent 
tension-type headaches is granted as of November 1, 2004, 
subject to the laws and regulations governing the payment of 
monetary awards.  

An initial disability rating in excess of 10 percent for 
recurrent tension-type headaches is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


